Name: Commission Regulation (EEC) No 3383/87 of 11 November 1987 correcting Commission Regulation (EEC) No 3326/87 fixing the premiums to be added to the import levies on cereals, flour and malt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 11 . 87No L 322/10 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3383/87 of 11 November 1987 correcting Commission Regulation (EEC) No 3326/87 fixing the premiums to be added to the import levies on cereals , flour and malt 3326/87 (*) ; whereas the Regulation in question should be amended accordingly, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 15 (6) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EEC) No 1636/87 (4), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas the premiums to be added to the levies on cereals and malt were fixed by Commission Regulation (EEC) No 1945/87 (*) and subsequent amending Regula ­ tions ; Whereas a check has revealed that a mistake was made in the Annex to Commission Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 3326/87 the amounts given for Common Customs Tariff subheadings 10.01 B I and 11.01 A in the columns headed ' 1st period', '2nd period' and '3rd period' are replaced by '0', and the amounts given for Common Customs Tariff subheadings 11.07 A I a) and 11.07 A I b) in the columns headed ' 1st period', '2nd period, '3rd period' and '4th period' are also replaced by '0'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply on 6 November 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 November 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 182, 3 . 7. 1987, p. 40. (J) OJ No L 164, 24. 6. 1985, p. 1 . (4) OJ No L 153, 13 . 6 . 1987, p. 1 . 0 OJ No L 185, 4. 7. 1987, p. 41 . ( «) OJ No L 316, 6. 11 . 1987, p. 9 .